                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
           Plaintiff,                           )
                                                )
-vs-                                            )         Case No. CR-17-290-D
                                                )
DANIEL WEBSTER KEOGH and                        )
DANIELLE KEOGH,                                 )
a/k/a DANIELLE E. TRUITT,                       )
                                                )
           Defendants.                          )

                          ORDER DENYING MOTION FOR LEAVE
                           TO FILE DOCUMENTS UNDER SEAL

           Before the Court is Defendant Daniel Webster Keogh’s Motion for Leave to File

Documents Under Seal [Doc. No. 215]. Dr. Keogh asks to seal eight proposed exhibits to

his Supplemental Brief in Support of Motions to Dismiss [Doc. No. 214] because the

documents were produced by the government subject to the Protective Order entered

January 2, 2018. 1 Dr. Keogh apparently makes this request out of caution; he “takes no

position as to the confidentiality of the . . . exhibits.” Id. at 2. The government opposes

the Motion on the grounds that sealing is unnecessary and some of the same documents

have already been publicly filed. See Pl.’s Resp. Br. [Doc. No. 219] at 1, 4.

           Upon consideration, the Court finds that Dr. Keogh’s Motion should be denied. The

Protective Order prevents the disclosure of documents that include personal data identifiers

and financial account numbers. See Protective Order [Doc. No. 17]. The Motion does not

       1
         Contemporaneously with the Motion, Dr. Keogh also filed the documents under seal in a
separate Appendix [Doc. No. 216], without court authorization and without properly labeling the
attached exhibits. See ECF Policies & Procedures Manual, § II.A.4.a.
state that the proposed exhibits contain protected information, and the documents already

in the court record do not appear to contain such information. The Court is also mindful

of the Tenth Circuit’s guidance that “there is a strong presumption in favor of public

access” to court documents and the presumption of openness can only “be overcome where

countervailing interests heavily outweigh the public interests in access to the judicial

record.” See United States v. Bacon, 950 F.3d 1286, 1293 (10th Cir. 2020) (internal

quotations omitted). The Motion does not attempt to justify the request for secrecy.

       The Court also questions whether the proposed exhibits, which are voluminous,

need to be filed at all.   Dr. Keogh only refers to them generally in footnotes of his

Supplemental Brief, and the points to be made – that the contracts do not require

segregation of funds and concern military operations in Afghanistan – are shown by

existing court documents and are not disputed by the government. Burdening the case

record with voluminous, unhelpful, or duplicative exhibits, does not assist the Court in its

consideration of the parties’ pending motions. That said, if defense counsel deems the

filing of the proposed exhibits to be beneficial or otherwise warranted, the Court will allow

Dr. Keogh to publicly file the exhibits as an appendix to his Supplemental Brief.

       IT IS THEREFORE ORDERED that Defendant Daniel Webster Keogh’s Motion

for Leave to File Documents Under Seal [Doc. No. 215] is DENIED. The unauthorized,

sealed Appendix [Doc. No. 216] is STRICKEN. Dr. Keogh is authorized to file an

appendix of exhibits, if appropriate, within 7 days from the date of this Order, provided it

is clearly identified with a reference to the related brief and filed in accordance with the

Court’s ECF Policies and Procedures Manual.


                                             2
IT IS SO ORDERED this 24th day of March, 2020.




                                 3
